DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Arguments
Applicant's arguments with respect to claims 1-10 and 12-22 have been fully considered.
Applicant Argument:
Claims 1 and 12 was amended to recites “"a control circuit, wherein the control circuit is configured to initially activate the one or more electropermanent magnet modules in response to the first half in contact with the second half.” Claim 12 was amended to recite: "and in response: initially activating, by a control circuit, the one or more electropermanent magnet modules to mate the first and second halves". Which put the claim conditionally allowed.


Examiner’s response:
In regards to the amended claims 1 and 12, Examiner disagree with the applicant arguments. Claims 1 and 12 are still rejected with the secondary reference Shen et al. (US. 6,644,637 B1). Shen teaches a control circuit wherein the control circuit is configured to initially activate the one or more electropermanent magnet modules in response to the first half in contact with the second half (Col 3, line 37-41, “The magnetic holding base for the support or clamp elements can be an electropermanent magnet construction so that it can be activated or de-activated with an electric switch” Which electric switch is equivalent to control circuit where activate the de-activate the electropermanent magnet) Same reason apply to claim 12 since which claim 12 amended by adding control circuit where control the activation of the one or more electropermanent magnet. Applicant amended the claim by adding initially to distinguish over the prior art which it doesn’t make any changes to the rejection because the claim is all about a control circuit (electric switch in Shen) activate or de-activate an electropermanent magnet module for first and second half. For this reason rejection is still maintained.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US. 2012/0178270 A1) in view Shen et al. (US. 6,644,637 B1).
In Regards to Claim 1:
McElroy teaches a modular service interface (44/46) comprising separable first (44) and second (46) halves, the modular service interface (44/46) comprising: 
one or more alignment features (78/132); 
a connector interface (50); 
and one or more magnet modules (74/128), configured to rigidly couple the first (44) and second (46) halves when activated and allow the first (44) and second (46) halves to be separated when inactivated, wherein the modular service interface (44/46) comprises no mechanical actuators to retain the first half (44) to the second half (46).
McElroy does not teach a control circuit, wherein the control circuit is configured to initially activate the one or more electropermanent magnet modules in response to the first half in contact with the second half.
Shen teaches a control circuit, wherein the control circuit is configured to initially activate the one or more electropermanent magnet modules in response to the first half in contact with the second half. (Col 3, line 37-41, “The magnetic holding base for the support or clamp elements can be an electropermanent magnet construction so that it can be activated or de-activated with an electric switch” Which electric switch is equivalent to control circuit where activate the de-activate the electropermanent magnet)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Shen's teaching of the use of the electropermanent magnet and control circuit as a modification in the McElroy electric device in order to provide an electrically control the electropermanent by activated and de-activated.  
In Regards to Claim 12:
McElroy teaches comprising: 
a first half (44) of a modular service interface (44/46) toward a second half (46) of the modular service interface (44/46), the modular service interface (44/46) comprising: 
one or more alignment features (78/132); 
a connector interface (50), comprising a first portion connector interface in the first half (44) and a second portion connector interface in the second half (46); and 
one or more magnet modules (74/128), configured to mate the first (44) and second (46) halves when activated and allow the first (44) and second (46) halves to be separated when inactivated; the one or more alignment features (78/132) with corresponding receiving features (78/132); the first portion connector interface (50 of the first half 44) to the second portion connector interface (50 of the second half 46); observing the first half (44) and second half (46) of the modular service interface (44/46) in direct contact.
McElroy does not teach in response: initially activating, by a control circuit, the one or more electropermanent magnet modules to mate the first and second halves.
Shen teaches teach in response: initially activating, by a control circuit, the one or more electropermanent magnet modules to mate the first and second halves. (Col 3, line 37-41, “The magnetic holding base for the support or clamp elements can be an electropermanent magnet construction so that it can be activated or de-activated with an electric switch” Which electric switch is equivalent to control circuit where activate the de-activate the electropermanent magnet)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Shen's teaching of the use of the electropermanent magnet and control circuit as a modification in the McElroy electric device in order to provide an electrically control the electropermanent by activated and de-activated.  
The McElroy as modified by (Shen) discloses all the claimed limitations except for the method step recited in claim 12.
	It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 12 in order to provide a fast attach/release capability to the flat steel fixture plate and also a platform on which a modular fixture element can be affixed mechanically. (Shen, Col 3, line 44-47).  
In Regards to Claim 17:
All claim limitations are discussed with respect to Claim 12, McElroy teaches wherein in response to the one or more magnet modules (74/128), further comprising: 
the one or more magnet modules (74/128); and the first (44) and second (46) halves.
McElroy does not teach electropermanent magnet. 
Shen teaches electropermanent magnet (Col 3, line 37-43, which it describe the use of electropermanent magnet).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Shen's teaching of the use of the electropermanent magnet as a modification in the McElroy electric device in order to provide a fast attach/release capability to the flat steel fixture plate and also a platform on which a modular fixture element can be affixed mechanically. (Shen, Col 3, line 44-47).  
The McElroy as modified by (Shen) discloses all the claimed limitations except for the method step recited in claim 17.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 17 in order to provide a fast attach/release capability to the flat steel fixture plate and also a platform on which a modular fixture element can be affixed mechanically. (Shen, Col 3, line 44-47).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US. 2012/0178270 A1) in view of Shen et al. (US. 6,644,637 B1) and Goodman et al. (US. 2006/0051987 A1)).
In Regards to Claim 2:
McElroy teaches the modular service interface of claim 1, wherein one or more alignment features (78/132) on one of the first (44) and second (46) halves comprises a plurality of alignment posts (78), wherein one or more alignment features (78/132) on the other of the first (44) and second (46) halves comprises holes (132) to receive the plurality of alignment posts (78), 
McElroy as modified by (Shen) does not teach wherein the plurality of alignment posts are configured to provide power and ground connections between the first and second halves.
	Goodman teaches wherein the plurality of alignment posts (92) are configured to provide power and ground connections between the first and second halves. (Paragraph 4, The alignment guide post is capable of serving as an electric power, voltage, or ground connection.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Goodman's teaching of the use of the alignment posts as a modification in the McElroy as modified by (Shen) connector in order to provide intercoupling components having the structure discussed above provides all of the advantages associated with traditional socket/adapter technology (e.g., non-permanent connections) while providing a substantial increase in the density of electrical connections between electrical devices or substrates (e.g., printed circuit boards) having electrical connections. (Goodman, Paragraph 6).  
Allowable Subject Matter
Claims 3-10, 13-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-10, 13-16 and 18-21, these limitations, in combination with remaining limitations of claims 3-10, 13-16 and 18-21, are neither taught nor suggested by the prior art of record.
Claim 22 is allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 22 McElroy et al. (US. 2012/0178270 A1) teaches “A modular service interface, comprising: a passive section, comprising: 
a plurality of alignment receivers; a receiver for a centrally disposed first portion of a connector interface; comprising: a plurality of alignment posts, extending away from opposite edges of the active section in a parallel fashion and configured to provide DC power and ground connections to the plurality of alignment receivers; a receiver for a centrally disposed second portion of the connector interface, the second portion of the connector interface configured to mate with the first portion as the passive section mates with the active section; and one or more electropermanent magnet modules.”(modular service interface 44/46, alignment receivers 132, connector interface 50, and alignment posts 78)
McElroy et al. (US. 2012/0178270 A1) does not teach “one or more ferromagnetic face sheet sections; and an active section, configured to selectively mate and unmate with the passive section, each comprising a plurality of solid state switchable magnets, disposed peripherally around the connector interface, configured to mate the active and passive sections when activated and allow the active and passive sections to be separated when inactivated, wherein the modular service interface comprises no mechanical actuators to retain the active section to the passive section.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 22, these limitations, in combination with remaining limitations of claim 22, are neither taught nor suggested by the prior art of record, therefore claim 22 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/           Patent Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831